DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 21, and 23 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by WO 2004/055394, hereafter ‘394.
	Re Clm 1:  ‘394 discloses an elongate connector (figs 4 and 5) having a plurality of locking elements (balls) arranged on ramp surfaces (9) and held in at least one cage (13) on the connector, whereby the at least one cage is moveable to move the locking elements along the ramp surfaces between an engaged position and a disengaged position (up ramp and down ramp); characterised by a sleeve (11) arranged radially of the cage and having slots (of grooves 4) therein, whereby the locking elements move radially through the slots from the disengaged position to the engaged position (see page 8 to page 9).


	Re Clm 3:  ‘394 discloses wherein the slots are shaped to retain the locking elements in the connector (see page 8 to page 9).
	Re Clm 21:  ‘394 discloses wherein the locking elements are balls (see figs and disclosure).
	Re Clm 23:  ‘394 discloses wherein the connector is a male member, inserted in use into a female member in the form of an aperture, such that the locking elements engage with the (inside) edge of the aperture (see fig 4 and disclosure).

Claims 5-10, 65, and 67 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by GB 579838, hereafter ‘838.
	Re Clm 5:  ‘838 discloses (fig 10) an elongate connector having a plurality of locking elements (95) arranged on ramp surfaces (97 and 98) and held in at least one cage (in bores 93, 94) on the connector whereby the at least one cage is movable (with respect to the inner connector) to move the locking elements along the ramp surfaces from a disengaged position to an engaged position (in groove 98 to in between grooves as shown in fig 10); the locking elements being movable in the at least one cage to a further, detach position (in groove 97).
	Re Clm 6:  ‘838 discloses wherein the locking elements move in the same radial sense (radially out to radially in) from the engaged position to the disengaged position and from the engaged position to the detach position.
Re Clm 7:  ‘838 discloses wherein the locking elements move radially inwardly from the engage position to the disengaged position, and from the engaged position to the detach position (see fig 10).

	Re Clm 9:  ‘838 discloses wherein the at least one cage is operatively connected to part of the connector (see fig 10; any connection structure between the components is deemed “operatively connected”), so as to restrict the motion of the locking elements to the engaged and disengaged positions, the operative connection being breakable (the structure has a capability of breaking under enough force) so as to allow movement to the detach position.
	Re Clm 10:  ‘838 discloses wherein the at least one cage is operatively connected to a release collar (seal/ring at top of fig 10).
Re Clm 65:  ‘838 discloses wherein the locking elements are balls.
Re Clm 67:  ‘838 discloses wherein the connector is a male member (fig 10), inserted in use into a female member in the form of an aperture (see page 5, lines 30+), such that the locking elements engage with the (inside) edge of the aperture.

Claims 14, 19, 66, and 68 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Halstead et al. (US 5967477).
	Re Clm 14:  Halstead et al. disclose (fig 7) an elongate connector having a longitudinal axis (left/right), a plurality of locking elements (balls) arranged on ramp surfaces (see fig) and held in a plurality of cages on the connector (cage 126 on right and symmetrical cage on left side not shown), whereby the cages are moveable to move the locking elements along the ramp surfaces between an engaged position and a disengaged position (up ramp and down ramp); wherein the plurality of cages are moveable independently of each other (via springs on each side) and wherein the plurality of cages are independently resiliently biased (via springs).
	Re Clm 19:  Halstead et al. disclose wherein the cages are moveable axially.
	Re Clm 66:  Halstead et al. disclose wherein the locking elements are balls.
.

Allowable Subject Matter
Claims 27, 28, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678